Church, Ch. J.
The bequests and directions in the last will and testament of Levi Watson, deceased, furnish the only rule of decision in this case; for by the finding of the county court, no extraneous facts appear, which can guide our judgment, except that the trustees, who are the defendants below, refuse to pay to the plaintiff's the accruing income given to the wife, by said will.
The trustees have, with good intentions, assumed to direct the appropriation and expenditure of the income of the fund, in their hands, which was given to Mrs. Cleveland, by the will of her father, and, at their discretion, have withheld from her such portions of said income, and at such times, as they pleased. This has been done by them, under a mista*542ken view of the powers conferred upon them, by the will. The authority thus conferred, was, “the entire management of the estate given to Mrs. Cleveland, at their discretion, for her benefit, during her natural life.” By the management of the estate, was only meant, the controuling of the property, to the end that income and profit should be derived from it; such as leasing it, investing, securing, collecting, &c. There is no intimation in the will, that the trustees are to act the part of guardians of Mrs. Cleveland, and direct her expenditures of the income of the property thus invested and managed for her use; or to substitute their discretion for hers, in regard to the wants of herself and her family. The estate is to be managed for her benefit, during her life, and not for the purpose of securing a surplus and an accumulating income, for the benefit of the testator’s grandson, named in the will. He is to receive, on the death of his mother, if he survives her, only whatever may remain of the estate in the hands of the trustees, that is, of the estate so given to them in trust. To ensure Mrs. Cleveland the benefit of the estate, during her life, she must receive at least the annual net income of it; otherwise, the purpose of the testator will be defeated; for he never intended to give to the trustees a discretionary power to withhold the whole, or any part of such income; so far from this, he contemplated the contingency that some part of the estate itself, the principal of it, might be wanted by, and expended for, the benefit of his daughter. She was his first care; his grandson could receive only the residuum. It seems to us, that the trustees would reverse this intention, and would accumulate a fund from the proceeds of this estate for the benefit of the grandson, at the expence of the daughter. In the case of Beirne v. Leavitt, 21 Conn. R. 1. the testator, after devising a portion of his estate to his daughter, for the use of herself and her children, gave express authority to his trustees, not only to manage the estate, but also to apply the property and proceeds as to them should seem best. He made his trustees, in a measure, conservators over his daughter and her family; and it was on this ground alone, that this court decided, that the trustees might withhold the funds and refuse payment of her debts contracted without their approbation. The distinction between the two cases is manifest.
*543We must advise, that there is no error in the decree of the county court.
In this opinion the other judges concurred.
Judgment affirmed.